SAYRE, J.
(dissenting). — The Constitution exempts cemeteries from taxation. The statute also' exempts cemeteries, but adds that “where cemeteries are owned, held, and lots sold therein for profit, the same shall not be exempt.” The Legislature was, of course, without power to ingraft an exception upon the constitution exemption. But what does the Constitution mean? It means to exempt those places where the dead bodies of human beings are buried, including, as I apprehend, places dedicated by their owners to future use for such *467purpose and places expropriated under the statute. They are so exempt because they are indispensible and serve a public purpose by conserving the public health. Other provisions of Constitution and statutes, most of them of long standing serve to indicate what was in the minds of the makers of the' Constitution. Those statutory provisions which relate to the incorporation of burial societies are of long standing and treat such corporations as not of a business character. Their relation to the offices of religion is recognized in section 3620 of the Code of 1907, which provides that “when such graveyard is wholly under the control of person's belonging to one denomination of faith, the elder, deacon, minister, bishop, or priest, who is the head of such denomination in the city, town, village, or county, shall be ex officio the chairman of such board of trustees; and when such graveyard is under the control, of persons of different denominations, such heads of the denominations interested shall be members of the board.” The Constitution provides in section 217 that “the property of private corporations, associations, and individuals of this state shall forever be taxed at the same rate; provided, this section shall not apply to institutions devoted exclusively to religious, educational, or charitable purposes.” The Code gives a limited exemption from taxation to the property of corporations formed bona fide “for other than pecuniary purposes.” Five or more citizens may procure the location and expropriation of burial places which thereupon are dedicated to public use. But it appears that the appellant corporation was formed under the general statutes which authorize the formation of corporations “for the purpose of carrying on any lawful business or businesses of any kind or nature whatsoever.” Its business is to dispose of a tract of land in lots to individuals *468who will devote the parcels respectively to the burial of their dead. But that portion of the tract as yet un-disposed of has not become affected by any public use. It has not been irrevocably dedicated as a place of burial. It is not in fact a burial place, for none have been buried there, nor can any be buried there until title has been acquired on terms to be imposed by the corporate owner. It remains at the free disposal of the corporation. A. plantation does not become a cemetery, and so exempted from taxation, when the owner sets apart a small part of it for the sepulture of his family and dependents, or sells a part of it to his neighbor for a like purpose, nor would the owner’s declaration that he intended to convert the entire tract to use as a cemetery, nor even his bona fide intent so to do, have that effect unless it be so actually used or its irrevocable dedication to such be evidenced in some appropriate, sufficient, and conclusive way, putting it beyond the power and control of the owner. Appellant’s case is not different. It is a business corporation holding its property for sale for the pecuniary gain of its shareholders. It may sell to whom and on what terms it pleases. It -does not appear except by vague inference that it has been done, but if the company had divided its lands into lots and streets or alleys between them, and has sold lots by reference to a map showing these things, this would amount to a dedication of the streets, hut would leave the lots in the hands of the company unaffected by any use. The company contemplates, no doubt, the sale of its entire tract to purchasers who will devote their parcels to use as burial places, and perhaps its arrangements are such as to render the parcels whether sold or to be sold of no practical value for other purposes, but as yet its property is not a cemetery, and is not to be used for the burial of the dead *469until it passes into another ownership. The Constitution and so much of the statute as recognizes the constitutional exemption, as well as that part of the statute which purports to establish a form of exception to the exemption, use the identical words “cemeteries,” but in the last case the term is qualified by a context which gives the term a meaning in consonance with the Constitution, amounts, indeed, to a correct definition by the Legislature of the term as used in Constitution and statute. I cannot conceive it to have been in the minds of the framers of the Constitution that property held as this is should be relieved of its ratable burden of taxation, and am of the opinion that the Legislature correct!y appreciated the meaning of the word “cemeteries” as used in the Constitution.
Mayfield, J., concurs.